Motion Granted; Appeal Dismissed and Memorandum Opinion filed June 5, 2014.




                                          In The

                         Fourteenth Court of Appeals

                                   NO. 14-13-01031-CR

                     FREDYS ALBERTO CERRITOS, Appellant

                                              V.
                           THE STATE OF TEXAS, Appellee

                       On Appeal from the 262nd District Court
                               Harris County, Texas
                           Trial Court Cause No. 1243158

                     MEMORANDUM                       OPINION
      A written request to withdraw the notice of appeal in this case, signed by appellant,
has been filed with this Court. See Tex. R. App. P. 42.2. Because this Court has not
delivered an opinion, we grant appellant's request.

      Accordingly, we order the appeal dismissed. We direct the Clerk of the Court to
issue the mandate of the Court immediately.

                                       PER CURIAM
Panel consists of Chief Justice Frost and Justices Donovan and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b)